Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/23/2019 and 01/14/2021 were received and are being considered by the examiner.

Drawings
The drawings submitted on 04/23/2019 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hishitani et al. (U.S. 20050019642).

    PNG
    media_image1.png
    275
    408
    media_image1.png
    Greyscale
[AltContent: textbox (5)]
With respect to claim 1, Hishitani discloses in Fig. 8 (above) a positive electrode for an air battery (2) comprising:
a current collector (5) and a porous layer (6) including an electroconductive material ([0054]), wherein the current collector includes:
a base (9 separator) having a first major surface (Fig. 8), a plurality of projections (5) disposed on at least the first major surface of the base (Fig. 8), and the first major surface of the base (9) is a planar surface (Fig. 8),
the porous layer (6) is disposed on the first major surface of the base (9) and is in direct contact with the first major surface (Fig. 8) and the projections (5) are in direct contact with the porous layer (6) in an interior of the porous layer (Fig. 8).

With respect to claim 2, Hishitani discloses at least one opening on the base (9) and the projections (5) are disposed on regions other than the opening on the first major surface (Fig. 8).

claim 3, Hishitani discloses the porous layer has a porosity of 20% to 98% ([0054]), thus significantly overlapping the claimed range of 86% to 99%. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hishitani et al. (U.S. 20050019642) in view of Gross et al. (U.S. 8785079) and Artman (U.S. 20080118832).

claim 4, Hishitani discloses a porous layer (6), but does not disclose that the porous layer includes firs pores each having a pore diameter of 4 nm – 100 nm and second pores each having a pore diameter of 100 nm – 10 microns, wherein the second pore volume is greater than the first pore volume, the second pore volume being a cumulative pore volume of the second pores and the first pore volume is a cumulative pore volume of the first pores. 
Gross discloses metal foam electrodes for use inside batteries and fuel cells ([abstract]), and teaches that the foam can have a bimodal pore size distribution, with the first pore size having a pore diameter of 100nm – 500 nm and the second pore size having a pore diameter of 500 nm – 10 microns ([0029]). 
Artman discloses a carbon foam for use within battery applications ([abstract]) and teaches in a bimodal pore distribution of pore sizes within the foam, at least 90% of the pore volume should be the larger pore size, while the remaining 10% at most of pore volume would be the smaller size ([0028]). Artman further teaches that the bimodal feature limits the liquid permeability of the foam while maintaining its structure as a foam. ([0029]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a bimodal pore distribution as taught by Gross and Artman to the porous layer disclosed by Hishitani in order to ensure permeability within the foam layer for the projection, while maintaining its structural integrity. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this case, the ranges of pore diameter taught by Artman overlap with the ranges of the instant application. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hishitani et al. (U.S. 20050019642) in view of Yao et al. (U.S. 6368751).

With respect to claim 6, Hishitani discloses a porous layer (6), but does not disclose the porous layer containing carbon and polymeric material.
Yao discloses a cathode that includes a porous foam substrate ([abstract]) and teaches that the foam contains carbon and polymeric materials ([0019]). Tao further teaches that the polymeric material and carbon provide reinforced microstructure by providing strong bonding ([0008]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include carbon and polymeric material as taught by Yao in the porous layer disclosed by Hishitani in order to provide the layer with a stronger structure. 

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hishitani et al. (U.S. 20050019642) in view of Ogino et al. (U.S. 20130052547).

With respect to claim 10, Hishitani discloses the particulars of claim 1 as set forth above, along with an electrolyte (3) filling a space between the positive electrode (2) and the negative electrode (4), but does not disclose a negative electrode that occludes and releases metal ions. 
Ogino discloses an air battery comprising a positive air electrode with a current collector ([abstract]), and teaches that the use of a metal electrode in the air battery (Claim 1). Ogino 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to modify the anode air battery disclosed by Hishitani with the metal anode taught by Ogino in order for the battery to have a higher energy density, thus enhancing its performance. 

With respects to claim 11, Hishitani discloses a separator (9) that is in direct contact with at least one or more of the plurality of projections (5) (Fig. 8), but does not disclose that it is disposed between the positive or negative electrodes or that the separator is disposed at least partially within the electrolyte.
Ogino discloses an air battery comprising a positive air electrode with a current collector ([abstract]), and teaches that the separator can be impregnated with the electrolyte solution ([0074]) in order to secure the solution wherein the solution is between the cathode and the anode ([0074]). 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed modify the air battery disclosed by Hishitani with the separator impregnated with electrolyte solution in order to secure the electrolyte between the cathode and the anode. 

With respect to claim 12, Hishitani discloses the use of an electrolyte ([abstract]), but does not disclose that the electrolyte comprises a non-aqueous electrolyte solution. 

It would have been obvious to one having ordinary skill in the art to adjust the electrolyte disclosed by Hishitani to form a non-aqueous electrolyte solution so that the reactivity of the metal with water does not interfere with overall performance. 

Allowable Subject Matter
Claims 5, 7, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 5, modified Hishitani discloses a first and second pore volume, wherein the second pore volume is greater than the first as set forth above. However, they do not disclose a pore volume between 0.59 cm3/g and 2.99 cm3/g.
With respect to claim 7, modified Hishitani discloses a plurality of projections penetrating into a porous layer as set forth above. Hishitani also teaches changing the form of the projections (5) in order to provide more or less contact surfaces between the projection and the conductive foam ([0047]). However, they do not disclose the particular area of the transverse cross section of the plurality of projections is between 2.0% and 7.0%. 
claims 8 and 9, modified Hishitani discloses a current collector comprising of a plurality of projections penetrating into a porous layer as set forth above. However, they do not disclose that the projections extend through and beyond the porous layer or that the current collector further comprises a side wall provide along a perimeter of the first major surface of the base with a height greater than those of the projections. 
Neither Hishitani, Gross, Artman, Yao, Ozaki, Ogino nor other relevant art contain the specific values denoted in claims 5 and 7 of the instant application, therefore the subject matter is deemed allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727